Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Donna M. Siwek, J), entered July 15, 2010 in a proceeding pursuant to CPLR article 78. The judgment, among other things, granted the second amended petition, directed respondents to reimburse petitioner the sum of $3,582,807.37 and directed respondents to pay sanctions in the amount of $11,674.48.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating subparagraph (B) of the second decretal paragraph and vacating the third decretal paragraph and as modified the judgment is affirmed without costs (see Matter of County of St. Lawrence v Daines, 81 AD3d 212 [2011]; Matter of County of Niagara v Daines, 79 AD3d 1702, 1705-1706 [2010]). Present—Scudder, P.J., Smith, Lindley, Green and Gorski, JJ.